

115 HR 3894 IH: Tribal Heritage and Grizzly Bear Protection Act
U.S. House of Representatives
2017-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3894IN THE HOUSE OF REPRESENTATIVESOctober 2, 2017Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect grizzly bear populations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Heritage and Grizzly Bear Protection Act. 2.Protection of grizzly bears (a)Prohibited actsExcept as provided in section 3, it is unlawful for any person—
 (1)to take, possess, or transport a grizzly bear, or any part thereof; (2)to violate any condition of a permit issued under section 3; or
 (3)to violate any regulation issued by the Secretary pursuant to this Act. (b)NonapplicationThis Act shall not apply to—
 (1)a grizzly bear, or any part thereof, in a population that is listed as a threatened species or an endangered species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533);
 (2)a grizzly bear, or any part thereof, taken, possessed, or transported in the State of Alaska; or (3)a taking that is imminently necessary for self-defense or to save the life of a person in immediate danger.
				(c)Civil penalty
 (1)Knowing violationAny person who knowingly violates subsection (a) may be assessed a civil penalty by the Secretary under the first sentence of section 11(a) of the Endangered Species Act of 1973 (16 U.S.C. 1540(a)) as if such person has knowingly violated a provision of such Act.
 (2)Unknowing violationAny person who, other than knowingly, violates subsection (a) may be assessed a civil penalty by the Secretary under the third sentence of section 11(a) of the Endangered Species Act of 1973 (16 U.S.C. 1540(a)) as if such person has otherwise violated a provision of such Act.
 (d)Criminal penaltyAny person who knowingly violates subsection (a) shall, upon conviction, be punished in the same manner as a person who commits a violation punishable under the first sentence of section 11(b) of the Endangered Species Act of 1973 (16 U.S.C. 1540(b)).
 (e)Cancellation of grazing authorizationsAny lease, license, permit, or agreement issued by the head of any Federal agency to a person authorizing the grazing of domestic livestock on Federal lands shall have no force or effect upon the conviction of such person of a violation of subsection (a). The United States shall not be liable for the payment of any compensation, reimbursement, or damages in connection with the cancellation of any lease, license, permit, or agreement pursuant to this subsection.
			3.Permitted taking of grizzly bears
 (a)In generalThe Secretary may issue a permit in accordance with this section authorizing the taking, possession, or transport of a grizzly bear, or any part thereof, that is otherwise prohibited by section 2.
 (b)ConditionsThe Secretary may issue a permit under this section only if the Secretary has— (1)investigated the circumstances that gave rise to the permit application;
 (2)determined that such taking, possession, or transport is compatible with the protection of the grizzly bear species or a population of grizzly bears occupying a geographically distinct area; and
 (3)determined that such taking, possession, or transport is an allowable taking, possession, or transport under subsection (c).
 (c)Allowable takings, possessions, or transportsFor the purpose of subsection (b)(3), an allowable taking, possession, or transport is any of the following:
 (1)Scientific or exhibition purposesTaking, possessing, or transporting a grizzly bear, or any part thereof, for the scientific or exhibition purposes of a—
 (A)public museum; (B)scientific society; or
 (C)zoological park that is accredited by the Association of Zoos and Aquariums. (2)Religious purposes of federally recognized Indian TribeTaking, possessing, or transporting a grizzly bear, or any part thereof, for the religious purposes of a federally recognized Indian Tribe.
				(3)Protection of agricultural interests or public safety
 (A)In generalSubject to subparagraph (B), taking, possessing, or transporting a grizzly bear, or any part thereof, during such time period and in such location as the Secretary determines to be necessary to protect agricultural interests or public safety in such location.
 (B)Requirements for takingBefore making a determination under subparagraph (A) with respect to a taking— (i)the Governor of the State in which the taking will occur must request, in writing, that the Secretary make such determination;
 (ii)the Secretary must conclude that nonlethal deterrents have been used in such location and proven ineffective to mitigate the threat of the grizzly bear to agricultural interests or public safety; and
 (iii)the Secretary must determine, in consultation with the Interagency Grizzly Bear Study Team and each federally recognized Indian Tribe identified in the report required under section 6(a)(2), that the grizzly bear cannot be relocated to support—
 (I)efforts under section 6 to reintroduce grizzly bears on Tribal land; or (II)recovery efforts for a grizzly bear population listed as a threatened species or an endangered species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
 (d)No permits for takings that would exceed mortality limitThe Secretary may not issue a permit under this section for the taking of a grizzly bear if such taking would cause the total mortality for any population or subpopulation of grizzly bears to exceed the scientifically recommended limit determined by the Interagency Grizzly Bear Study Team.
 (e)Sport huntingNothing in this section may be construed to allow sport hunting of grizzly bears. (f)NonalienabilityA person who has been issued a permit under this section may not sell, transfer, assign, or otherwise alienate the authority granted to such person by such permit.
 (g)Conduct requirementsTaking, possessing, or transporting a grizzly bear, or any part thereof, under this Act shall be conducted in a manner consistent with—
 (1)the conditions of the permit authorizing such taking, possession, or transport; and (2)the provisions of this Act.
 4.Livestock loss preventionPublic Law 111–11 is amended— (1)in section 6202 (7 U.S.C. 426 note)—
 (A)in the heading of such section, by inserting and grizzly bear after Wolf; (B)in the matter preceding subsection (a)(1), by striking 5-year;
 (C)in subsection (a)(1), by inserting and grizzly bears after wolves; and (D)in subsection (b)(2)(A), by inserting and grizzly bears after wolves; and
 (2)in section 6203 (7 U.S.C. 426 note), by striking $1,000,000 for fiscal year 2009 and inserting $5,000,000 for fiscal year 2018. 5.Consultation with Indian Tribes (a)Consultation required before issuing permitBefore issuing a permit under this Act that authorizes an activity to be carried out on the Tribal land of a federally recognized Indian Tribe, the Secretary shall consult with such federally recognized Indian Tribe.
 (b)Consultation required before taking major Federal actionBefore taking any Federal action that may negatively impact grizzly bear habitat or increase grizzly bear mortality the Secretary or the Secretary of Agriculture, respectively, shall consult with—
 (1)the Interagency Grizzly Bear Study Team; and (2)the relevant federally recognized Indian Tribe.
 (c)RequirementAny consultation conducted with a federally recognized Indian Tribe under this section— (1)shall be meaningful and be conducted within a framework developed with the free, prior, and informed consent of that Indian Tribe;
 (2)shall be carried out through cooperative management agreements between the Secretary, the Secretary of Agriculture, and that Indian Tribe; and
 (3)may, at the option of the Indian Tribe, be entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).
				6.Reintroduction of grizzly bears on Tribal land
			(a)Public report required
 (1)StudyThe Interagency Grizzly Bear Study Team, in consultation with each federally recognized Indian Tribe whose Tribal land is located within the historical range of the grizzly bear, shall conduct a study to identify Tribal land that is located within the historical range of the grizzly bear and is suitable to support grizzly bear populations.
 (2)ReportNot later than 2 years after the date of the enactment of this Act, the Interagency Grizzly Bear Study Team shall make publically available on the website of the Interagency Grizzly Bear Study Team a report containing the results of the study conducted under paragraph (1).
 (b)NotificationNot later than 30 days after the report is made available under subsection (a)(2), the Secretary shall notify each federally recognized Indian Tribe whose Tribal land was identified in the report required under subsection (a)(1) that grizzly bears may be reintroduced on the identified Tribal land in accordance with this Act.
 (c)ReintroductionIf a federally recognized Indian Tribe notified under subsection (b) notifies the Secretary that it agrees to have grizzly bears reintroduced on its Tribal land, the Secretary shall coordinate with that federally recognized Indian Tribe to reintroduce grizzly bears to such Tribal land.
 (d)Manner of relocationThe relocation of grizzly bears under subsection (c) shall be carried out by the Secretary in a manner that is consistent with—
 (1)the scientific advice of the Interagency Grizzly Bear Study Team; (2)the traditional ecological knowledge of the respective federally recognized Indian Tribe; and
 (3)Secretarial Order 3342, dated October 21, 2016. (e)Protection of public safetyA grizzly bear that has been identified by the Secretary as a threat to public safety shall not be eligible for reintroduction under this section.
 (f)Other reintroduction effortsNothing in this Act shall affect any effort by the Secretary to reintroduce a grizzly bear on lands other than the lands specified in this Act.
			7.Miscellaneous
 (a)Limitation on use of predator control measuresThe Secretary or the Secretary of Agriculture, respectively, shall prohibit on lands under such Secretary’s jurisdiction the use of predator control measures that the Interagency Grizzly Bear Study Team has determined may result in the inadvertent taking of grizzly bears.
 (b)Meeting and advisementThe Interagency Grizzly Bear Committee and the Interagency Grizzly Bear Study Team shall meet with and advise State and Federal wildlife managers and affected federally recognized Indian Tribes.
 (c)Inclusion of members of federally recognized Indian Tribes on Interagency Grizzly Bear CommitteeThe Interagency Grizzly Bear Committee shall include not less than 1 member of each federally recognized Indian Tribe whose Tribal land is—
 (1)inhabited by grizzly bears; or (2)identified in the report required under section 6(a)(2) as suitable to support grizzly bear populations.
 (d)PartnershipThe Secretary, the Secretary of Agriculture, and relevant federally recognized Indian Tribes shall manage grizzly bears reintroduced on Tribal land under this Act using the best available science and consistent with the cultural imperatives of those federally recognized Indian Tribes, as defined in The Grizzly: A Treaty of Cooperation, Cultural Revitalization and Restoration.
 8.DefinitionsIn this Act: (1)Grizzly bearThe term grizzly bear means a member of the subspecies Ursus arctos horribilis.
 (2)Historical range of the grizzly bearThe term historical range of the grizzly bear means the range determined by the Interagency Grizzly Bear Study Team using the best available scientific and historical information.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)TakeThe term take means to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to engage in any such conduct.
 (5)Tribal landThe term Tribal land means— (A)land located within the boundaries of an Indian reservation, pueblo, or Rancheria;
 (B)land not located within the boundaries of an Indian reservation, pueblo, or Rancheria, title to which is held—
 (i)in trust by the United States for benefit of an Indian tribe or an individual Indian; (ii)by an Indian tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or
 (iii)by a dependent Indian community; and (C)land that is owned by an Indian tribe and was conveyed by the United States to a Native Corporation pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) or that was conveyed by the United States to a Native Corporation in exchange for such land.
				